This subrogation action arises out of property damage to the building located at 376 Broadway, New York, New York, owned by Mandarin Plaza Condominium, plaintiffs subrogor, caused by a leaking toilet hose in apartment. 7E, owned by defendant. Defendant seeks dismissal of the complaint, claiming that he had no notice of any defect, and therefore cannot be held liable for the resulting damages. However, “the proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Here, defendant failed to make a prima facie showing of entitlement to summary dismissal of the complaint. Concur — Tom, J.P, Sweeny, Catterson, Acosta and Manzanet-Daniels, JJ.